IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


WILKINSBURG SCHOOL DISTRICT,             : No. 90 WM 2019
                                         :
                   Respondent            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
TODD ELLIOTT KOGER,                      :
                                         :
                   Petitioner            :


                                   ORDER



PER CURIAM

      AND NOW, this 17th day of December, 2019, the “Nunc Pro Tunc Petition for

Allowance of Appeal” is DENIED.